Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 contains the limitation “obtaining the event distribution table is performed by extracting data from an event distribution table” (emphasis added). Both claims 9 and antecedent claim 1 previously possess the limitation of “the event distribution table” and “an even distribution table”, respectively. It is indefinite as to whether the “an event distribution table” in claim 9 is intended to refer to the previously claim event distribution table or an entirely different event distribution table. Claim 19 suffers from the identical problem. 
Clarification is required. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Incentis Carro (hereinafter Carro) US 7984472.

Referring to claim 1, Carro discloses a method for generating a reply to a query, the method comprising:
receiving a query about an event in a content recording during playback of the content recording (see Fig. 19 and Col. 21, Lines 9-22 for disclosing receiving a query in the form of a selection command during playback of a content recording);
determining a type of the event based on the query (see Fig. 19 and Col. 21, Lines 9-22 for disclosing the type of event is regarding a topic of interest to the user based on what is currently being watched);
determining a playback position in a timeline of the content recording (see Fig. 19 and Col. 21, Lines 23-24 for disclosing a playback position/selection time of the content recording is determined);
obtaining, based on the type of the event, an event distribution table comprising one or more event identifiers and one or more corresponding occurrence times for the one or more event identifiers in the timeline of the content recording (see Figs. 8 and 19, and Col. 21, Lines 25-26 for disclosing an event distribution table of topics/events is obtained comprising multiple event identifiers/names and corresponding occurrence times for the event identifiers in the timeline of the content recording);
comparing the playback position of the content recording to the one or more occurrence times (see Figs. 8 and 19, and Col. 21, Lines 25-26 for disclosing comparing the playback position/selection time to the occurrence times in the table); and
generating, for aural or visual presentation, a reply to the query based on a result of the comparing, the reply comprising data about at least one event corresponding to the one or more event identifiers (see Fig. 19 and Col. 21, Lines 27-35 for disclosing a aurally/visually displayed reply to the query/selection command comprising data about the event/interesting topic corresponding to the event identifier/name).

Referring to claim 2, Carro discloses the comparing comprises determining that each of the one or more occurrence times occurs prior to the playback position in the timeline of the content recording, and the reply is generated comprising data about each of the events corresponding to the one or more event identifiers (see Fig. 8 and Col. 21, Lines 18-35 for disclosing the viewer must perceive (listen or watch) the program to hear/see the topic of interest before they can submit the query and therefore each of the occurrence times must occurs at least slightly before the playback position/selection time in the timeline of the content recording, and the reply is generated about each event that corresponds to the event identifier).

Referring to claim 8, Carro discloses obtaining the event distribution table comprises generating the event distribution table (see Figs. 7-8 and Col. 15, Line 55 – Col. 16, Line 17 for disclosing the event distribution table is generated for the content recording).

see Fig. 8 and Col. 21, Lines 21-35 for disclosing the extracting data from the table which includes events unrelated to the query/events that happened at times other than when the selection command was given).

Referring to claim 10, Carro discloses obtaining the event distribution table is performed based on metadata associated with events of the content recording (see Figs. 7-8 and Col. 15, Line 55 – Col. 16, Line 17 for disclosing the event distribution table is created storing metadata (e.g., timing information) associated with events of the content recording).

Claim 11 is rejected on the same grounds as claim 1, further noting Carro discloses control circuitry (see Figs. 22-24, user device (2201, 2301, 2401) and Col. 9, Lines 32-37 and Col. 21, Line 44 – Col. 22, Line 21).

Claim 12 is rejected on the same grounds as claim 2.

Claim 18 is rejected on the same grounds as claim 8.

Claim 19 is rejected on the same grounds as claim 9.

Claim 20 is rejected on the same grounds as claim 10.

Allowable Subject Matter
Claims 3-7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patel WO2019125422 for disclosing a spoiler prevention system that takes into consideration the user’s progress when viewing recordings;
Barnes US20170311040 for disclosing a spoiler prevention system that plays back recorded content and limits presentation of comments made on social media leading up to a current place in the content being played back; and
Jaime et al. US 20170025152 for disclosing a system that categorizes the events of a content recording, stores the events in a table, and creates media clips of the events within the content recording.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
02/04/2022